Title: From John Adams to Leray de Chaumont, 25 February 1779
From: Adams, John
To: Chaumont, Jacques Donatien, Leray de


     
      Sir
      Passy Feb 25. 1779
     
     I have this Moment the Honour of your kind Billet of this Days Date, and I feel myself under great Obligations for the genteel and generous offer of your House, at Blesois: But, if I do not put Dr. Franklin to Inconvenience, which I shall not do long, my Residence at Passy is very agreeable to me.
     To a Mind as much Addicted to Retirement, as mine, the Situation you propose would be delicious indeed, provided my Country were at Peace and my Family with me: but, Seperated from my Family, and with an Heart bleeding with the Wounds of its Country, I should be the most miserable Being on Earth, in Retreat and Idleness. To America therefore, in all Events and at all Hazards, I must attempt to go, provided I do not receive Counter orders, which I can execute with Honour, and with Some Prospect of Advantage to the public service.
     I thank you, sir, and your Agreable Family, for all your Civilities Since my Arrival, at Passy, and I have the Honour to be, with great Respect, your most obedient and most humble servant.
     
      John Adams
     
    